Justice BEATTY:
I dissent. I would find that the Master-in-Equity abused his discretion and reverse his decision not to set aside the judgment sale. The Master’s decision to sell thirteen separate parcels as a single lot was based on an error of law. The Master sold these thirteen separate parcels in one lot because he erroneously believed that he had no choice but to grant the request of the judgment creditor to sell the properties as one lot. This decision clearly ignores the tenets of Rule 71(b) and the order of reference. Both Rule 71(b) and the order of reference authorize the sale of the property or parts thereof as required to satisfy the claims [Rule 71(b) ], or until such time as the net proceeds realized from the sale(s) shall equal the gross amount due plaintiff [order of reference]. Certainly, the sale of thirteen separate parcels valued in excess of $260,000 as a single lot was not required to satisfy a $7,693 judgment.
The Master’s machinations with the value of each lot and the sale price are unpersuasive. Rule 71(b) and the order of reference grant the Master discretion in how to proceed with the sale but, at the same time, limit the amount of the *610judgment debtor’s property that can be sold. To sell more than is required to do equity violates the rule, the order of reference, and principles of equity.
Moreover, there is no evidence in this record that indicates the Master exercised his discretion. In fact, the only evidence is that the Master mistakenly believed he had no discretion. The failure to exercise discretion is an abuse of discretion. See Balloon Plantation, Inc. v. Head Balloons, Inc., 303 S.C. 152, 155, 399 S.E.2d 439, 441 (1990) (“It is an equal abuse of discretion to refuse to exercise discretionary authority when it is warranted as it is to exercise the discretion improperly.” (quoting State v. Smith, 276 S.C. 494, 498, 280 S.E.2d 200, 202 (1981))); CEL Prods., LLC v. Rozelle, 357 S.C. 125, 130, 591 S.E.2d 643, 645 (Ct.App.2004) (“When a trial judge is vested with discretion but his ruling reveals no discretion was in fact exercised, an error of law has occurred.”); Samples v. Mitchell, 329 S.C. 105, 112, 495 S.E.2d 213, 216 (Ct.App.1997) (“A failure to exercise discretion amounts to an abuse of that discretion.”).
HEARN, J., concurs.